Opinion filed January 26, 2017




                                      In The


        Eleventh Court of Appeals
                                   ___________

                  Nos. 11-16-00289-CR & 11-16-00290-CR
                                   ___________

                  BAILEY RENAE SCHMIDT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 358th District Court
                              Ector County, Texas
                  Trial Court Cause Nos. D-44,178 & D-44,179


                      MEMORANDUM OPINION
      Appellant, Bailey Renae Schmidt, originally pleaded guilty in each case to the
state-jail felony offense of endangering a child. Pursuant to the terms of the plea
agreements, the trial court convicted Appellant of each offense, assessed her
punishment, and placed her on community supervision for two years for each
offense. The State subsequently filed motions to revoke Appellant’s community
supervision. At the revocation hearing, Appellant pleaded true to both of the State’s
allegations in the motions to revoke. The trial court found the allegations to be true
and revoked Appellant’s community supervision in both causes. The trial court
sentenced Appellant to confinement for two years in a state jail facility for each
offense, ordered the sentences to run concurrently, and imposed the original fine of
$1,000 in one cause and the remainder of the fine—$594—in the other cause. We
dismiss the appeals.
       Appellant’s court-appointed counsel has filed a motion to withdraw in both
appeals. Each motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and states that he has
concluded that the appeals are frivolous and without merit. In each cause, counsel
has provided Appellant with a copy of the brief, a copy of the motion to withdraw,
an explanatory letter, a copy of the reporter’s record, and a copy of the clerk’s record.
Counsel also advised Appellant of her right to review the records and file a response
to counsel’s briefs. Appellant has not filed a pro se response.1
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the records, and we agree that the appeals are without merit
and should be dismissed. See Schulman, 252 S.W.3d at 409. In this regard, a plea
of true standing alone is sufficient to support a trial court’s decision to revoke


       1
         This court granted Appellant thirty days in which to exercise her right to file a response to
counsel’s briefs.

                                                  2
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86 (Tex.
Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App. [Panel
Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motions to withdraw are granted, and the appeals are dismissed.




                                                    PER CURIAM


January 26, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3